ON MOTION

ORDER

The parties move jointly to dismiss their appeals of the March 17, 2006 order of the United States District Court for the District of New Jersey in Ortho-McNeil Pharmaceutical, Inc. v. Teva Pharmaceuticals, USA, Inc., No. 02-CV-2794, 2006 WL 755995 et al.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The joint motion to dismiss the appeals is granted.*
(2) All sides shall bear their own costs.

 We note that the parties request that this dismissal be with prejudice; however, it is not the practice of this court to dismiss with or without prejudice. Furthermore, the parties ask that the court dismiss and remand. However, the court cannot both dismiss and remand.